Title: To Benjamin Franklin from Marston Watson, 6 January 1778
From: Watson, Marston
To: Franklin, Benjamin


May it please your Honour
Bilbao, Jany. 6th. 1778
I had the honour of Addressing you the 9th. Ultimo on the Affair of Mr. Allen in the Schooner Hawk’s prize Brigg Britannia, which has been seiz’d by the Marquiss Basecourt Genl. of St. Sebastian; the Vessell unrigg’d, the Cargo unloaded and dispos’d of, and the Crew confin’d in Prison, with a design of Confiscation, on a specious pretence of Piracy. However valid their pretence, and how far warrantable their process, on the premises transmitted to you, your honour must be a Competent Judge: but to all concern’d it is perfectly mysterious how the said Genl. can justify his Conduct without any other pretence than her being a pirate; for since I wrote your honour I procur’d the fullest evidence of the legality of the Capture, both from the Coasting Pilots, and the former master and his Crew, which together with Capt. Hibberts Commission has been translated into Spanish and the whole regularly Authenticated by a Notary and Attested by several principal Merchants before a Magistrate: these Sir, with a second and third petition have been laid before his Exccy. the said Genl. but to no other purpose than his bare acknowledging “he had been petition’d:” and to the great damage of our Voyage our men are Still detain’d prisoners on the Scanty allowance of 6d Sterling per day.
Upon our finding that our fate would finally Issue from Madrid, we made application to our friend and Agent at Madrid Mr. James Gardoqui, with a full representation of the Case; such as the Authority of Capt. Hibbert; positive evidence of the legality of the Capture; the process of Mr. Allen the master; that of the Genl. and his Servt.; my application and the event; and the present situation of our Interest and people at St. Sebastian. As it is necessary for us Sir, to be on our passage homewards, we must entreat your Intercession for the restoration of our Interest and people; more particularly the latter, who suffer on a suspicion, which in a Court of Justice would long since been dispel’d by our full evidence.
If your honour, may have occasion to direct a reply to our remonstrances, please to direct to Mr. Jno: Emery in the house of Mess. Jos. Gardoqui & Sons at Bilbao. Mean time I have the honour to be With due respect Your Honour’s truly humble Servant
Marston Watson
 
Addressed: To / The Hon’bl Benja Franklin Esqr / Paris.
